—Order, Family Court, Bronx County (Philip C. Segal, J.), entered January 3, 1992, which, inter alia, after a hearing, awarded custody of petitioner’s *166child to respondent grandmother and liberal visitation to the petitioner, unanimously affirmed, without costs.
The Family Court properly determined that respondent maternal grandmother demonstrated the existence of extraordinary circumstances which would drastically affect the welfare of the child were the natural parent to obtain custody (Matter of Bennett v Jeffreys, 40 NY2d 543, 546, 549). The record reveals that petitioner voluntarily left her son in the custody of his grandmother, with whom he has lived his entire life, without any notice and without making any provision for his care. During the three year period she resided elsewhere, she visited sporadically. According to a psychiatrist and the child himself, his grandmother is his primary caretaker, to whom he is very attached, which provided ample support for the court’s determination. Concur—Sullivan, J. P., Wallach, Kupferman, Asch and Tom, JJ.,